Case 2:20-cr-00134-SPC-MRM Document 184 Filed 07/26/21 Page 1 of 2 PageID 412




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO.: 2:20-cr-134-SPC-MRM

FABIAN KELLY, JR.


                                        ORDER 1

       Before the Court is the United States Magistrate Judge’s Report and

Recommendation. (Doc. 179). The Magistrate Judge recommends the Court

accept Defendant’s guilty plea and adjudicate him guilty. The parties have

waived the fourteen-day objection period.              (Doc. 166; Doc. 167).         After

examining the file independently, and upon considering the Magistrate Judge’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is

       ORDERED:

       (1) The Report and Recommendation (Doc. 179) is ACCEPTED and

          ADOPTED, and the findings incorporated herein.

       (2) Defendant’s plea of guilty is ACCEPTED and Defendant is


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cr-00134-SPC-MRM Document 184 Filed 07/26/21 Page 2 of 2 PageID 413




         ADJUDICATED GUILTY as to Counts One, Six, and Seven of the

         Indictment.

      (3) The sentencing hearing is set for October 25, 2021, at 10:30 a.m.

      DONE AND ORDERED in Fort Myers, Florida on July 26, 2021.




Copies: All Parties of Record
